IN THE SUPREME COURT OF THE STATE OF DELAWARE

MATTHEW J. HEWETT,                        §
                                          §     No. 336, 2014
          Defendant Below,                §
          Appellant,                      §     Court Below–Superior Court
                                          §     of the State of Delaware in and
          v.                              §     for New Castle County
                                          §
STATE OF DELAWARE,                        §
                                          §
          Plaintiff Below,                §     Cr. ID No. 1305025261
          Appellee.                       §

                               Submitted: August 6, 2014
                               Decided:   October 7, 2014

Before STRINE, Chief Justice, HOLLAND and RIDGELY, Justices.

                                     ORDER

          This 7th day of October 2014, upon consideration of the appellant’s

opening brief and the appellee’s motion to affirm, it appears to the Court

that:

          (1)    The appellant, Matthew J. Hewett, filed this appeal from the

Superior Court’s order dated June 2, 2014, denying his motion for reduction

of sentence. The appellee, State of Delaware, has moved to affirm the

Superior Court’s judgment on the ground that it is manifest on the face of

the opening brief that the appeal is without merit.1 We agree and affirm.



1
    Del. Supr. Ct. R. 25(a).
       (2)    The record before us reflects that, on January 7, 2014, Hewett

pled guilty to Burglary in the Second Degree, Drug Dealing, Possession of a

Deadly Weapon by a Person Prohibited (“PDWBPP”), and Offensive

Touching of a Law Enforcement Officer. On March 21, 2014, Superior

Court sentenced Hewitt to a total of twenty years at Level V suspended after

three years for one year at Level IV suspended after six months for four

years at Level III.2

       (3)    On May 19, 2014, Hewett filed a motion for reduction of

sentence under Superior Court Criminal Rule 35(b). Hewett sought leave to

serve the non-suspended portion of his sentence at the Level IV Plummer

Center instead of at Level V incarceration. In support of his request, Hewett

cited his acceptance of responsibility, his desire to be a productive citizen

and family member, and over-crowding at the prison. By order dated June

2, 2014, the Superior Court denied the motion as without merit. This appeal

followed.

       (4)    When, as here, a motion for reduction of sentence is filed

within ninety days of sentencing, the Superior Court has broad discretion to


2
 Specifically, Hewett was sentenced as follows: Burglary in the Second Degree – eight
years at Level V suspended after two years for one year at Level IV suspended after six
months for one year at Level III; Drug Dealing – eight years at Level V suspended after
one year for one year at Level III; PDWBPP – three years at Level V suspended for one
year at Level III, and Offensive Touching of a Law Enforcement Officer – one year at
Level V suspended for one year at Level III.
                                          2
decide whether to alter its judgment.3 This Court will not interfere with the

Superior Court’s denial of a motion for reduction of sentence unless it is

shown that the sentence imposed was beyond the maximum authorized by

law or was the result of an abuse of discretion by the sentencing judge.4

       (5)     Having carefully considered the parties’ positions on appeal and

the Superior Court record, we find no abuse of discretion or error of law in

the Superior Court’s denial of Hewett’s motion for reduction of sentence.

Hewett does not allege, and the record does not reflect, that he was

sentenced beyond the maximum authorized by law.5                     Moreover, as the

Superior Court observed in its order denying the motion for reduction of

sentence, although Hewett’s aspirations are commendable, they do not serve

as a basis to compel a sentence reduction.6




3
 Del. Super. Ct. R. 35(b); Rondon v. State, 2008 WL 187964 (Del. Jan. 15, 2008) (citing
Mayes v. State, 604 A.2d 839 (Del. 1992); Shy v. State 246 A.2d 926 (Del. 1968)).
4
 Conover v. State, 2005 WL 583746 (Del. Mar. 10, 2005) (citing Mayes v. State, 604
A.2d 839, 842 (Del. 1992)).
5
  See 11 Del. C. §§ 825, 4205(b)(4) (providing that Burglary in the Second Degree is a
class D felony that carries a penalty of up to eight years at Level V); 16 Del. C. § 4754 &
11 Del. C. § 4205(b)(4) (providing that Drug Dealing is a class D felony that carries a
penalty of up to eight years at Level V); 11 Del. C. §§ 1448, 4205(b)(6) (providing that
PDWBPP is a class F felony that carries a penalty of up to three years at Level V); 11
Del. C. §§ 601(c), 4206(a) (providing that Offensive Touching of a Law Enforcement
Officer is a class A misdemeanor that carries a penalty of up to one year at Level V).
6
 Torres v. State, 2012 WL 4846542 (Del. Oct. 10, 2012); DeShields v. State, 2012 WL
1072298 (Del. Mar. 30, 2012); Allen v. State, 2002 WL 31796351 (Del. Dec. 11, 2002).

                                            3
      (6)    In this case, the Superior Court reconsidered the factual

circumstances that led to its imposition of Hewett’s sentence and concluded

that a reduction of sentence was not warranted.          We find no abuse of

discretion or error of law in that ruling.

      NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

                                  BY THE COURT:

                                  /s/ Randy J. Holland
                                  Justice




                                        4